UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4883



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE BRETON-PICHARDO, a/k/a Rolando Berberena,

                                              Defendant - Appellant.



         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-8495)


Submitted:   October 14, 2005             Decided:   December 1, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Barron M. Helgoe, VICTOR, VICTOR & HELGOE, L.L.P., Charleston, West
Virginia, for Appellant. John L. Brownlee, United States Attorney,
William    F.   Gould,    Assistant    United   States    Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jose Breton-Pichardo appealed his conviction and 262-

month sentence following his guilty plea to one count of conspiracy

to possess with intent to distribute more than fifty grams of

cocaine base (“crack”), in violation of 21 U.S.C. § 846 (2000).

Breton-Pichardo’s appellate counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting ineffective

assistance of trial counsel.          This court granted counsel’s motion

to file a supplemental brief asserting a claim under Blakely v.

Washington,   542   U.S.   296    (2004),*    and,    in   the   same   opinion,

affirmed Breton-Pichardo’s conviction and sentence.                   See United

States v. Breton-Pichardo, No. 03-4883, 2004 WL 2712440 (4th Cir.

Nov. 30, 2004) (unpublished).           The United States Supreme Court

granted Breton-Pichardo’s petition for writ of certiorari, vacated

our judgment, and remanded the case to this court for further

consideration in light of United States v. Booker, 125 S. Ct. 738

(2005).

          The government has moved to dismiss the appeal based upon

Breton-Pichardo’s    waiver      of   appellate      rights.     In     his   plea

agreement, Breton-Pichardo waived the right to appeal sentencing

guidelines factors.    In United States v. Blick, 408 F.3d 162 (4th

Cir. 2005), this court determined that a waiver of the right to

appeal in a plea agreement entered into prior to the Supreme


     *
      Breton-Pichardo also filed a pro se supplemental brief.

                                      - 2 -
Court’s decision in Booker was not invalidated by the change in law

and that Booker error fell within the scope of a generic waiver.

Blick, 408 F.3d at 169-70.

           We find that Breton-Pichardo knowingly and voluntarily

waived appellate review of Booker claims.    Accordingly, we grant

the government’s motion to dismiss and dismiss this portion of the

appeal.   We also reinstate our November 30, 2004 opinion affirming

the district court’s judgment in all other respects.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                             AFFIRMED IN PART AND DISMISSED IN PART




                                - 3 -